DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022.
Applicant's election with traverse of Group I in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that this would not be a serious burden for the examiner because they would overlap in search.  This is not found persuasive because the claims do not recite the same structures or methods in the two groups such that they would not overlap in search, based on their different classification but also the different types of searching and structures/steps that are required. Furthermore, while the field of search for one group of claims may overlap with the field of search for the other group of claims, there is no reason to expect that said fields of search would be co-extensive.  Specifically, the search is not directed only to 102-type anticipatory art, but also to 103-type art pointing to the obviousness of the claimed invention.  The search for 103-type art for each group of claims would cause the fields of search to diverge, creating a serious burden on the Examiner to examine all of the claims together.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2005/0194374 to Gelatos et al in view of United States Patent Application No. 2011/0024048 to Nakamura et al.
In regards to Claim 1, Gelatos teaches a processing chamber component Fig. 3, comprising: a dielectric body, 28, dielectric block [0017] having a first surface (top of 28); an electrode 32a that is disposed within the dielectric body 28; and a high resistivity 
Gelatos does not expressly teach the high resistivity layer is disposed on the first surface of the dielectric body, wherein the high resistivity layer has an electrical resistivity between about 1 x 109 and about 1 x 1017 ohm-centimeters.  
Nakamura teaches a corrosion resistant layer [particle formation disclosed in [0003-0005] of 48, an art analogous coating is made out of silicon dioxide [0052], which has a dielectric constant of 3.4 [0052], an electrical resistivity of 7.7E17 ohm-centimeters [0052], with a thickness of 10-800 μm [0053], the coating 48 of Nakamura being a protective film that reduces the occurrence of an abnormal electrical discharge [0024-0067].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Gelatos by substituting the material of a protective coating as per the teachings of Nakamura. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a coating in the positioning of Gelatos out of the high resistivity material silicon oxide material, as taught by Nakamura, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  
Gelatos in view of Nakamura does not expressly teach the electrical resistivity is about 1 x 109 and about 1 x 1017 ohm-centimeters.
2 can be modified [0053], and that the relationship from the product between the dielectric constant and the resistivity is preferably lower than that of yttria in order to maintain the surface potential of the film, thus resulting in fewer abnormal electrical discharges [0052], such that this electrical resistivity is implicitly a result effective variable.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Gelatos in view of Nakamura expressly teach the ranges of the dielectric constant and the electrical resistivity and their respective products as taught are result effective variables for reducing abnormal discharge, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date, such that they would result in the claimed ranges.
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In regards to Claim 3, Gelatos teaches a showerhead electrode/top of 102/lid 118 and sidewalls of 102 being an electrode [0017-0041] but does not expressly teach a process kit stack having a top dielectric spacer, a side electrode, and a bottom dielectric spacer.  
Nakamura also teaches a lid, i.e., a process kit stack comprising a top dielectric spacer, dielectric plate 28 [0040], a side electrode 27 (lid which is conductive and an opposite electrode [0038-0039]), and a bottom dielectric spacer (dielectric liner 49 that is below, or on the bottom of 27, to prevent contact between the chamber/wall that is metal and the plasma such that metal contamination is prevented [0055]), having an inner surface (i.e, inner surface of 27) that is coated with the high resistivity layer 48. Nakamura further teaches that the formation of the film on this position of the lid prevents a high frequency current path [0066] thus preventing abnormal electrical discharge and can prevent metal contamination [0024-0067].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Gelatos and its conductive lid member/chamber, with the lid member and chamber and dielectric spacers of Nakamura and coatings on the side/inner surface of the process kit/chamber surfaces. One would be motivated to do so do the predictable result of preventing abnormal discharges and preventing metal contamination through the substitution of one known element for another to obtain predictable results. See MPEP 2143, Motivations B.It has been held that an express suggestion to substitute one equivalent component or In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
In regards to Claim 4, Gelatos in view of Nakamura teach the high resistivity layer has a thickness between about 1 and about 20 micrometers, as Nakamura teaches the range has a thickness of 10-800 μm [0053], a range with sufficient specificity fulfill the claimed range. Furthermore, Nakamura expressly teaches that the film has a thickness that prevents cracking and peeling of the film while giving protection of the film [0053], such that it is a result effective variable for film protection and durability [0053].
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Gelatos in view of Nakamura expressly teach the ranges as taught are result effective variables for protection and durability, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges of the thickness is considered obvious to one of ordinary skill in the art before the effective filing date, for a predictable and desired characteristics of the film. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 5 and 6, Gelatos in view of Nakamura teach the high resistivity layer has a dielectric constant between about 3 and about 10, or between 3.4-4.0 as it teaches has a dielectric constant of 3.4 [0052].
In regards to Claim 7, Gelatos in view of Nakamura do not expressly teach the electrical resistivity is about 1 x 1013 ohm centimeters.  
However, as Gelatos in view of Nakamura teach the result effective variable of the electrical resistivity and the mechanism of changing the electrical resistivity through porosity and coating processes, as per the rejection of Claim 1 above, and is thus fulfilled by the combined teachings above.
In regards to Claim 8, Gelatos in view of Nakamura teach the high resistivity layer comprises silicon oxide [0052].
In regards to Claim 9, Gelatos teaches a processing chamber 100 Fig. 3, comprising: a showerhead electrode/top of 102/lid 118 and sidewalls of 102 being an electrode [0017-0041], a thermal conductive support 20, wherein the thermal conductive support comprises: a dielectric body 28 [0017] comprising a top surface (top of 28), wherein the top surface is configured to support a substrate 21; and an electrode 32a that is disposed within the dielectric body 28; and a high resistivity layer 40 (coating of 40, which resists corrosion and is partially made out of silicon oxide [0019-0026, 0017-0040]) and is on the top surface of the dielectric body (see Fig. 3).
9 and about 1 x 1017 ohm-centimeters.  
Nakamura teaches a corrosion resistant layer [particle formation disclosed in [0003-0005] of 48 Fig. 2, an art analogous coating is made out of silicon dioxide [0052], which has a dielectric constant of 3.4 [0052], an electrical resistivity of 7.7E17 ohm-centimeters [0052], with a thickness of 10-800 μm [0053], the coating 48 of Nakamura being a protective film that reduces the occurrence of an abnormal electrical discharge.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Gelatos by substituting the material of a protective coating as per the teachings of Nakamura. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a coating in the positioning of Gelatos out of the high resistivity material silicon oxide material, as taught by Nakamura, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  
Gelatos in view of Nakamura does not expressly teach the electrical resistivity is about 1 x 109 and about 1 x 1017 ohm-centimeters.
Nakamura does expressly teach that the coating of 48 is formed through PVD or CVD to control the porosity and the volume resistivity of the coating, such that the volume resistivity is 5E4-5E5 ohm-cm2 can be modified [0053], and that the relationship from the product between the dielectric constant and the resistivity is preferably lower 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Gelatos in view of Nakamura expressly teach the ranges of the dielectric constant and the electrical resistivity and their respective products as taught are result effective variables for reducing abnormal discharge, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date, such that they would result in the claimed ranges.
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Gelatos does not expressly teach a process kit stack having an inner surface, wherein the inner surface faces a processing region within a chamber body or that the high resistivity layer is disposed on the inner surface of the at least one process kit.

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Gelatos and its conductive lid member/chamber, with the lid member and chamber and dielectric spacers of Nakamura and coatings on the side/inner surface of the process kit/chamber surfaces. One would be motivated to do so do the predictable result of preventing abnormal discharges and preventing metal contamination through the substitution of one known element for another to obtain predictable results. See MPEP 2143, Motivations B.It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
In regards to Claim 11, Gelatos in view of Nakamura teach the process kit stack comprises a top dielectric spacer, a bottom dielectric spacer and a side electrode disposed between the top dielectric spacer and a bottom dielectric spacer, as per the rejection of Claim 9 above.

It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Gelatos in view of Nakamura expressly teach the ranges as taught are result effective variables for protection and durability, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges of the thickness is considered obvious to one of ordinary skill in the art before the effective filing date, for a predictable and desired characteristics of the film. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
The resulting apparatus fulfills the limitations of the claim. 

In regards to Claim 14, Gelatos teaches an edge ring 126 having a bottom surface (bottom of 126), wherein the edge ring is disposed on the top surface of the dielectric body 28 and the high resistivity layer 40 is disposed between the top surface of the dielectric body and the bottom surface of the edge ring (as 40 is below 126 in Fig. 3).  
 Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2005/0194374 to Gelatos et al in view of United States Patent Application No. 2011/0024048 to Nakamura et al, as applied to claims 1 and 9 respectively above, and in further view of United States Patent No. 7800029 to Nishioka.
The teachings of Gelatos in view of Nakamura are relied upon as set forth in the above 103 rejection.
In regards to Claims 2 and 10, Gelatos teaches the electrode 32a is a heating electrode, but does not expressly teach the electrode is less than or equal to 1 millimeter below the first surface of the dielectric body.   
Nishioka teaches that a heating electrode 12 Fig. 1 embedded in a dielectric/ceramic body 11 (Col. 4 lines 1-17) has a distance A from the top/first surface of the dielectric body 11 of “a” that is 1.2 mm or less, and that when “a” exceeds 1.2 mm an adverse effect may be caused on the density of plasma caused by this high-frequency electrode and that by making the distance “a” smaller than 1.2 mm, a crack 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Gelatos in view of Nakamura with the teachings of Nishioka to make the distance from the first surface of the dielectric body from the electrode 1.2 mm or less. One would be motivated to do so for the predictable result of preventing a crack from being generated while securing uniform plasma. See MPEP 2143, Motivations B, substitution and C, known to improve similar devices.
Furthermore, Gelatos in view of Nakamura and in further view of Nishioka teach a range of less than 1.2 mm, which sufficiently, overlaps the claimed ranges and because making the distance smaller is a result effective variable of preventing a crack and securing uniform plasma, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the disclosed range of the distance. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The resulting apparatus fulfills the limitations of the claim. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716